Dismissed and Opinion Filed January 31, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00865-CV

                              TANISHA MITCHELL, Appellant
                                         V.
                             JOHNATHAN MITCHELL, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-15888

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright
       By correspondence dated June 26, 2013, the Court notified appellant that the filing fee in

this case was unpaid and due within 10 days of the date of the notice. The Court advised

appellant that failure to pay the filing fee within 10 days would result in dismissal of the case

without further notice. Also by correspondence dated June 26, 2013, the Court notified appellant

that the docketing statement had not been filed in this appeal. The Court advised appellant that

failure to file a proper docketing statement within 10 days of the date of the notice could result in

the dismissal of the appeal. As of today’s date, the Court has received no further communication

from appellant. The filing fee remains unpaid and the docketing statement has not been filed.
      Accordingly, we DISMISS the captioned appeal. See TEX. R. APP. P. 42.3(c).




130865F.P05
                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

TANISHA MITCHELL, Appellant                       On Appeal from the 301st Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-00865-CV        V.                      Trial Court Cause No. DF-12-15888.
                                                  Opinion delivered by Chief Justice Wright.
JOHNATHAN MITCHELL, Appellee                      Justices Lang-Miers and Brown
                                                  participating.


       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee JOHNATHAN MITCHELL recover his costs of this
appeal from appellant TANISHA MITCHELL.



Judgment entered January 31, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–